DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-20 were originally filed.
Claims 1-6, 8, 10, 13-14, 16, and 18-19 are amended.
Claims 1-20 are currently pending and have been examined.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 1-20 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.
	Re claims 1-20, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejections.

– 35 USC § 103 –
	Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Okeya, US 2011/0045848 (“OKEYA”) in view of Anderson, US 2018/0025651 (“ANDERSON”).
	Re claim 1, Applicant initially argues,
“Contrary to the allegations of the Office Action, none of the cited prior art, including Okeya and Anderson, disclose or fairly suggest the following features: 
- correcting the magnetic measurement value obtaining a corrected magnetic measurement value; 
- correcting the received signal obtaining a corrected signal; and 
- determining a bearing of the emitter based on the corrected received signal and the corrected magnetic measurement value, wherein the bearing of the emitter, which is determined based on the corrected received signal and the corrected magnetic measurement value, corresponds to a precise bearing 
In particular, Okeya fails to disclose that the magnetic measurement value is corrected, thereby obtaining a corrected magnetic measurement value. Indeed, Okeya teaches exactly the opposite when stating in paragraph [0244] that correction of offset error is prohibited, as this leads to mistakes as outlined in paragraph [0243]. (Okeya, paragraph [0244] ("Therefore, in the processing explained below, when it is detected that the user has entered into an area where error occurs in the detection values of the geomagnetic sensor 158 due to the influence of external magnetic fields etc., the processing for correction of offset error is prohibited.")(Emphasis added.))”

	However, the Examiner respectfully disagrees.  As an initial matter, Applicant’s general allegation that neither Okeya or Anderson discloses or fairly suggests the three bulleted points above is not persuasive.  With regard to Applicant’s more specific argument pertaining to Okeya, the Examiner notes that Applicant appears to focus solely upon [0243-0244], which merely provide context for the disclosure of Okeya.  The Examiner cited [0241-0249] in an effort to show this context, in order to highlight the portions of Okeya that clearly disclose the determination of a precision bearing based on correcting the earth-geomagnetism values due to the influence of magnetic fields, as shown below.  Accordingly, Applicant’s failure to consider the entire rejection, is not persuasive.
	Further still, Applicant argues,
“On the other hand, Anderson fails to teach or fairly suggest that a received signal is corrected, thereby obtaining a corrected signal. Indeed, Anderson only appears to teach that the unmanned aerial vehicle (UAV) is enabled to stabilize itself by using information concerning its orientation which can be derived from the signals received. 
However, the signals received are not corrected. Instead, the information obtained from the signals are used to correct the orientation of the UAV. (Anderson, paragraph [0006] ("The unmanned aerial vehicle can be autonomous such that the system is used to keep the antenna pointed as desired. The instructions to the unmanned aerial vehicle can change one or more of a pitch, roll and yaw of the unmanned aerial vehicle.")) 
Put differently, the UAV, particularly its control unit or similar, does not correct the signals received from a base station, but it simply uses the information received from the base station to correct its orientation/position, thereby keeping "the antenna pointed as desired." For this purpose, the UAV comprises pitch, roll and yaw correctors in order to correct the orientation/position of the UAV. 
Additionally, Anderson clearly fails to teach or fairly suggest any features dealing with a bearing. Hence, the feature according to which "a bearing of the emitter is determined based on the corrected received signal and the corrected magnetic measurement value" is not disclosed or rendered obvious by Anderson.” 

Again, the Examiner respectfully disagrees and asserts that, while the Examiner understands Applicant’s interpretation to be distinct from Anderson, the Applicant is improperly narrowing the scope of the claimed invention.  In the cited portions of Anderson, the UAV clearly sends a signal to the base station with an initial indication of a bearing of the UAV (i.e., an emitter).  The base station subsequently processes this signal to generate a corrected signal to be transmitted back to the UAV to determine the corrected (i.e., precise) bearing of the UAV.  Accordingly, Applicant’s argument is not persuasive.

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Okeya, US 2011/0045848 (“OKEYA”) in view of Anderson, US 2018/0025651 (“ANDERSON”).

Re claim 1, OKEYA discloses a method for radio direction finding using a direction finding system for a platform having at least one antenna ([0086]), at least one magnetic field sensor ([0101]) and a control unit electrically connected to the at least one magnetic field sensor and the at least one antenna ([0086]), the method comprising: 
receiving at least one radio frequency signal of at least one emitter via the antenna by the control unit obtaining a received signal ([0266] – receive signals); 
receiving a magnetic measurement value of the magnetic field at the direction finding system via the magnetic field sensor by the control unit ([0268] – geometric sensor activated); 
correcting the magnetic measurement value obtaining a corrected magnetic measurement value ([0241-0249] – magnetic field correction); and 
determining a bearing of the emitter based on the received signal and the corrected magnetic measurement value, wherein the bearing of the emitter, which is determined based on the corrected magnetic measurement value, corresponds to a precise bearing ([0241-0249] – precision bearing based on correcting the earth-geomagnetism values due to the influence of magnetic fields).
OKEYA fails to explicitly disclose correcting the received signal obtaining a corrected signal; and determining the precise bearing of the emitter based on the corrected received signal.
However, ANDERSON, in the same or in a similar field of endeavor, teaches correcting a received signal obtaining a corrected signal ([0005] – azimuth correction); and determining a precise bearing of an emitter based on the corrected received signal ([0006] – calculated orientation).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the direction finding system of OKEYA to include the particular signal correction techniques of ANDERSON’s direction finding system.  One would have been motivated to do so in order to provide reliable communications and preferred alignment of a DF system (ANDERSON at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ANDERSON merely teaches that it is well-known to correct a signal in a particular manner.  Since both OKEYA and ANDERSON disclose similar direction finding systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2, OKEYA/ANDERSON renders obvious the method of claim 1, as shown above.
OKEYA further discloses wherein the magnetic measurement value is corrected by the control unit using a predetermined magnetic correction table having magnetic correction values, wherein the magnetic correction values are based on at least magnetic deviations of the magnetic field surrounding the direction finding system caused by at least one of the platform itself and alignment errors of the magnetic field sensor mounted the platform ([0215-0217] – magnetic field correction).

Re claim 3, OKEYA/ANDERSON renders obvious the method of claim 1, as shown above.
OKEYA fails to explicitly disclose wherein the received signal is corrected by the control unit using a predetermined azimuth correction table having azimuth correction values.
However, ANDERSON, in the same or in a similar field of endeavor, teaches correcting a received signal based on the relative position of the devices ([0005] – azimuth correction).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the direction finding system of OKEYA to include the particular signal correction techniques of ANDERSON’s direction finding system.  One would have been motivated to do so in order to provide reliable communications and preferred alignment of a DF system (ANDERSON at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ANDERSON merely teaches that it is well-known to correct a signal in a particular manner.  Since both OKEYA and ANDERSON disclose similar direction finding systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, OKEYA/ANDERSON renders obvious the method of claim 3, as shown above.
OKEYA fails to explicitly disclose wherein the azimuth correction values depend on at least one of the frequency of the at least one radio frequency signal the bearing determined using the received signal.
However, ANDERSON, in the same or in a similar field of endeavor, teaches correcting a received signal based on at least one radio frequency signal and the bearing determined using the received signal ([0005] – azimuth correction).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the direction finding system of OKEYA to include the particular signal correction techniques of ANDERSON’s direction finding system.  One would have been motivated to do so in order to provide reliable communications and preferred alignment of a DF system (ANDERSON at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ANDERSON merely teaches that it is well-known to correct a signal in a particular manner.  Since both OKEYA and ANDERSON disclose similar direction finding systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, OKEYA/ANDERSON renders obvious the method of claim 2, as shown above.
OKEYA further discloses wherein at least one of the magnetic correction table or the azimuth correction table has been determined prior to operation of the platform ([0214-0217] – magnetic field correction).

Re claim 6, OKEYA/ANDERSON renders obvious the method of claim 5, as shown above.
OKEYA further discloses wherein at least one of the magnetic correction table or the azimuth correction table has been determined for the platform individually ([0214-0217] – magnetic field correction).


Re claim 7, OKEYA/ANDERSON renders obvious the method of claim 1, as shown above.
OKEYA further discloses visualizing the precise bearing on a display of the direction finding system ([0259]); storing the precise bearing ([0089]); further processing the precise bearing ([0259]); printing the precise bearing ([0259]); and generating an acoustic output using a speaker of the direction finding system representing the precise bearing ([0157]).

Re claim 8, OKEYA/ANDERSON renders obvious the method of claim 7, as shown above.
OKEYA further discloses wherein the precise bearing on the display of the direction finding system is visualized using at least one of a GUI or a map ([Fig.14]).

Re claim 9, OKEYA/ANDERSON renders obvious the method of claim 3, as shown above.
OKEYA fails to explicitly disclose wherein the platform is a vehicle.
However, ANDERSON, in the same or in a similar field of endeavor, teaches wherein the platform is a vehicle ([0005] – UAV).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the direction finding system of OKEYA to include the vehicle of ANDERSON’s direction finding system.  One would have been motivated to do so in order to provide reliable communications and preferred alignment of a DF system (ANDERSON at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ANDERSON merely teaches that it is well-known to employ a particular vehicle in a direction finding system.  Since both OKEYA and ANDERSON disclose similar direction finding systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 10, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1.  

Re claim 11, OKEYA/ANDERSON renders obvious the system of claim 10, as shown above.
OKEYA further discloses wherein the magnetic field sensor is a compass ([0157]).

Re claim 12, OKEYA/ANDERSON renders obvious the system of claim 10, as shown above.
OKEYA fails to explicitly disclose wherein the antenna is a directional antenna.
However, ANDERSON, in the same or in a similar field of endeavor, teaches wherein the antenna is a directional antenna ([0037]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the direction finding system of OKEYA to include the particular antenna of ANDERSON’s direction finding system.  One would have been motivated to do so in order to provide reliable communications and preferred alignment of a DF system (ANDERSON at [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ANDERSON merely teaches that it is well-known to employ a particular antenna with a direction finding system.  Since both OKEYA and ANDERSON disclose similar direction finding systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 13, Applicant recites claim limitations of the same or substantially the same scope as that of claim 7.  Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 7.  

Re claim 14, Applicant recites claim limitations of the same or substantially the same scope as that of claim 2.  Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 2.  
Re claim 15, Applicant recites claim limitations of the same or substantially the same scope as that of claim 3.  Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 3.  

Re claim 16, Applicant recites claim limitations of the same or substantially the same scope as that of claim 2.  Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 2.  

Re claim 17, Applicant recites claim limitations of the same or substantially the same scope as that of claim 9.  Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 9.  

Re claim 18, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 1.  

Re claim 19, Applicant recites claim limitations of the same or substantially the same scope as that of claim 2.  Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 2.  

Re claim 20, Applicant recites claim limitations of the same or substantially the same scope as that of claim 9.  Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 9.  
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)